Opinion issued August 30, 2018




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                              NO. 01-17-00935-CV
                           ———————————
                           KHAI HUYNH, Appellant
                                       V.
                 CHRISTINE T. HANG NGUYEN, Appellee


                    On Appeal from the 80th District Court
                            Harris County, Texas
                      Trial Court Case No. 2017-47236


                         MEMORANDUM OPINION

      In this interlocutory appeal,1 appellant, Khai Huynh, challenges the trial

court’s order denying his special appearance in the suit of appellee, Christine T.

Hang Nguyen, against him for breach of fiduciary duty and misappropriation of

1
      TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(a)(7) (Vernon Supp. 2017).
image and likeness. In his sole issue, Huynh contends that the trial court erred in

denying his special appearance.

      We affirm in part and reverse and render in part.

                                     Background

      In her amended petition,2 Nguyen alleges that although she is a United States

citizen, she and her husband reside in Vietnam, where they lead a ministry “serving

the poor of Ho Chi Minh City.” Her ministry receives support from direct gifts as

well as from the “Go.Be.Hope charity headquartered in McKinney, Texas.”

Huynh is a high-level “agent” with Seacret Direct, a company that “sells Dead Sea

Minerals and Cosmetics through its multi-level marketing . . . channels.” And he

recruited a group of “agents” of Vietnamese heritage, many of whom live and

work in Texas, to sell underneath him (or “down-line”). Huynh named the group



2
      We conclude that Huynh’s argument that Nguyen’s amended petition should not
      be considered because it was filed untimely, without leave of court and only two
      days before the special appearance hearing, is without merit. See TEX. R. CIV. P.
      63. Even presuming, without deciding, that rule 63 applies in this case, Huynh
      made no showing of surprise or prejudice in his motion to strike the amended
      pleading.      See TEX. R. CIV. P. 63; see also Goswami v. Metro. Sav. & Loan
      Ass’n, 751 S.W.2d 487, 490 (Tex. 1988) (explaining Rule 63 interpreted liberally
      and “in the absence of a sufficient showing of surprise by the opposing party, the
      failure to obtain leave of court when filing a late pleading may be cured by the
      trial court’s action in considering the amended pleading”). The lack of surprise or
      prejudice is supported by the fact that the additions to Nguyen’s pleading, such as
      discussions of payments distributed in Texas to Texas residents, is directly
      addressed in her response to his special appearance. Further, it does not appear
      that Huynh obtained a ruling from the trial court on his objection or objected to the
      trial court’s failure to rule. See TEX. R. APP. P. 33.1(a).
                                            2
“TeamSeacret,” which had its own Facebook page and held events for its

members.

      Nguyen further alleges that in 2014, Huynh visited her in Ho Chi Minh City

and “assisted [her] charity in distributing meals to the poor.” In September 2014,

Huynh, unbeknownst to Nguyen, sent out an electronic invitation to TeamSeacret

for a “Talent Night,” the purpose of which was “to celebrate the success of

Vietnamese      workers   at   SEACRET        and    concurrently     raise   funds

for [Nguyen] . . . to help fund an education and feeding charity program for

children living in slums during Christmas and New Years.”3 In a Facebook post on

the TeamSeacret page, Huynh explained that the price of admission to the event

would first cover the costs and any “extra will go to [c]harity.” He further stated

that he would “match 100%” of the amount “left[]over from the event.”

      In October 2014, Huynh met with Nguyen again in Vietnam and told her

that “he intended to raise money for her charity,” asking her to send “pictures and

videos” that he could “use to promote” her charity at the TeamSeacret event.

Nguyen sent Huynh a video of some of the children her charity served in the slums

of Vietnam, and she thanked TeamSeacret “for being the beneficiary of the

[c]harity [e]vent.”



3
      Nguyen also alleges that this electronic invitation was later edited to remove
      reference to her charity.
                                         3
      On November 9, 2014, TeamSeacret held the charity event in Arizona,

raising $24,130 “over and above expenses.” After the event, Huynh published the

results of the funds raised on his Facebook page and represented that, after

donating $400 of his own money, $24,530 would be placed in “the TeamS[eacret]

Charity.” Nguyen alleges, however, that there is no such charity and Huynh kept

the money raised either at his home in cash or in his bank account. Nguyen further

alleges that, due to Huynh’s promise to match the donations at 100%, the total

amount of funds due to her charity is $48,260.00.

      In December 2014, Huynh represented to Nguyen that the total amount of

money raised at the event was only $3,000, he asked her permission to give $1,000

of the funds to another Vietnamese charity, and she agreed. And, on December 27,

2014, Huynh’s assistant delivered $2,000 to her. Nguyen then asked Huynh for

permission to thank the group for their donation in a Facebook post. In his

response, Huynh agreed, but instructed her that there was “no need to say the

amount of money that . . . had [been raised] for [her] charity in her thank you

Facebook posting.” At the time, she did not realize that the charity event had

raised more money. And she received no further payments from Huynh.

      By February 2015, TeamSeacret members began inquiring about what had

happened with the remaining donations. In response, Huynh suggested additional

charities to which TeamSeacret should give the remaining funds, and he also


                                        4
returned some of the money to donors. However, Huynh, after March 2015, did

not make any further public postings about the funds or otherwise publicly account

for his management of the donations.

      In August 2015, one TeamSeacret member, Dam K. Dinh (“Quarter”), made

a public post on Facebook, accusing Huynh of stealing the donations raised at the

Arizona charity event. In response, Huynh hired the Houston-based Tammy Tran

Law Firm to represent him in a possible libel suit. Huynh also told Nguyen that he

had “returned much of [the money] to the donors and that he intended to give the

remaining money to the Joel Osteen ministry in Houston.” Several of the donors

who had their money returned reside in Texas. And instead of donating to the Joel

Osteen ministry, Huynh gave $5,630 to Sharon Gartman, who runs a charity

benefiting children, in Houston, Texas.      Huynh ultimately filed a defamation

lawsuit against Quarter, a Michigan resident, and two others in Texas.

      In regard to her claim for breach of fiduciary duty, Nguyen alleges that

Huynh represented to her and the attendees of the charity event that its purpose

was to raise money for Nguyen’s charity. Thus, Huynh had a fiduciary duty to

deliver the funds raised to Nguyen’s charity after the event, and he breached this

duty by returning some of the funds to donors and donating the rest to Gartman’s

charity. In regard to her claim for misappropriation of image and likeness, Nguyen

alleges that Huynh “appropriated [her] image and likeness to induce the people at


                                         5
the [c]harity [e]vent to attend . . . and donate money.” She further alleges that

Huynh used her image and likeness to “bring honor and credit upon himself and to

raise money” that he ultimately did not provide to Nguyen after the event as

promised. Nguyen seeks to recover actual damages in the amount of $45,260,

exemplary damages, and her attorneys’ fees.

      Huynh filed a special appearance, asserting that Texas does not have general

or specific jurisdiction over him and the exercise of jurisdiction over him would

offend traditional notions of fair play and substantial justice. He attached to his

special appearance the “Declaration of Khai Huynh,” in which he testified that he

is not a resident of Texas, is not domiciled in Texas, is not required to maintain a

registered agent for service of process in Texas, does not maintain a residence or

place of business in Texas, and has no employees, mailing address, telephone

listing, or bank account in Texas.

      Nguyen filed a response, asserting that Huynh regularly conducts business in

Texas and “committed numerous torts in Texas,” including the breach of his

fiduciary duty to Nguyen by “making unauthorized distributions” of the charity

funds to Texas residents, among others. She argues that Texas courts have general

jurisdiction over Huynh because he has “systematic and continuous business

contacts with the State of Texas,” including several downline agents who live and

work in the State. And she argues that Texas courts have specific jurisdiction over


                                         6
Huynh because he committed three separate breaches of fiduciary duty in Texas by

donating the charity funds to Gartman and returning them to two donors from

Texas instead of giving them to Nguyen.

      Nguyen attached to her response deposition and trial testimony excerpts

from Huynh’s defamation suit against Quarter.        These include excerpts from

Huynh’s deposition, in which he testified that he learned of Gartman and her

charity through his contacts in Texas, and, although he does not live in Houston, he

comes here “all the time.” They also include excerpts from Gartman’s deposition,

in which she testified that she received a donation from Huynh when she met with

him at Tammy Tran’s office in Houston, Texas. Additionally, Tiffany La and

Tuan Huynh testified that Huynh returned their donations to them during meetings

with him in Texas.

      Nguyen also filed a supplemental response to Huynh’s special appearance,

attaching three additional exhibits.4     The first exhibit is a two-year Lease

Agreement, in which Huynh is listed as the “tenant,” commencing on March 1,

2014, for commercial space in Houston, Texas. The second and third exhibits are

certificates of formation for Texas limited liability companies that list Huynh, with

his California address, as a managing member.


4
      Because we do not rely on these documents in reaching our holding, we do not
      address Huynh’s contention that they were inadmissible in the trial court. See
      TEX. R. APP. P. 47.1.
                                          7
      Huynh then filed a supplemental special appearance, attaching additional

exhibits in support of his assertion that Texas courts do not have jurisdiction over

him. These exhibits include his revised declaration in which he testified that he

either donated to charity or returned to donors all of the money raised by

TeamSeacret at the Arizona charity event. He further testified that he does not, nor

has he ever, derived any income or benefit from the two limited liability companies

registered in Texas that list him as a member, he did not execute the lease that lists

him as a tenant for commercial space in Houston, and he does not operate the

premises subject to that lease. The remaining exhibits include declarations from

donors to whom Huynh returned money and excerpts from Quarter and Nguyen’s

depositions in the defamation case.

      In support of his special appearance, Huynh also filed a brief in which he

accounts for the money raised at the Arizona charity event as being returned to the

donors or otherwise donated to charities. He further argues that Texas courts

cannot exercise general jurisdiction over him because he is not “essentially at

home in the forum,” even though he does travel here regularly for business. He

further alleges that he is a resident of California, does not maintain a place of

business in Texas, and the “mere fact that some of [his] downline [agents] reside in

Texas is insufficient” to confer general jurisdiction.        In regard to specific

jurisdiction, Huynh alleges that all of his in-person contacts with Nguyen were at


                                          8
meetings in Vietnam, and any alleged breach of fiduciary duty would have

occurred in Arizona, where Huynh collected the donations, or in Vietnam, where

he gave Nguyen less than all of the money raised.

      Following a hearing, the trial court denied Huynh’s special appearance.

                               Standard of Review

      The existence of personal jurisdiction is a question of law, which must

sometimes be preceded by the resolution of underlying factual disputes. BMC

Software Belg., N.V. v. Marchand, 83 S.W.3d 789, 794 (Tex. 2002); Paul Gillrie

Inst., Inc. v. Universal Comput. Consulting, Ltd., 183 S.W.3d 755, 759 (Tex.

App.—Houston [1st Dist.] 2005, no pet.); Preussag Aktiengesellschaft v. Coleman,

16 S.W.3d 110, 113 (Tex. App.—Houston [1st Dist.] 2000, pet. dism’d w.o.j.).

When the underlying facts are undisputed or otherwise established, we review a

trial court’s denial of a special appearance de novo. Paul Gillrie Inst., 183 S.W.3d

at 759. Where, as here, a trial court does not issue findings of fact or conclusions

of law with its special appearance ruling, all fact findings necessary to support the

judgment and supported by the evidence are implied. Marchand, 83 S.W.3d at

795; Paul Gillrie Inst., 183 S.W.3d at 759.

      A trial court determines a “special appearance on the basis of the pleadings,

any stipulations made by and between the parties, such affidavits and attachments

as may be filed by the parties, the results of discovery processes, and any oral


                                         9
testimony.” TEX. R. CIV. P. 120a(3). The plaintiff bears the initial burden of

pleading allegations sufficient to bring a nonresident defendant within the

provisions of the Texas long-arm statute.            Am. Type Culture Collection v.

Coleman, 83 S.W.3d 801, 807 (Tex. 2002); Paul Gillrie Inst., 183 S.W.3d at 759.

The burden of proof then shifts to the nonresident to negate all the bases of

jurisdiction alleged by the plaintiff.      Kawasaki Steel Corp. v. Middleton, 699
S.W.2d 199, 203 (Tex. 1985) (per curiam); see also Kelly v. Gen. Interior Constr.,

Inc., 301 S.W.3d 653, 658 (Tex. 2010) (“Because the plaintiff defines the scope

and nature of the lawsuit, the defendant’s corresponding burden to negate

jurisdiction is tied to the allegations in the plaintiff’s pleading.”).

                                 Personal Jurisdiction

       In his sole issue, Huynh argues that the trial court erred in denying his

special appearance because he is not subject to general or specific jurisdiction in

Texas.

       A court may assert personal jurisdiction over a nonresident defendant only if

the requirements of both the Fourteenth Amendment’s due process clause and the

Texas long-arm statute are satisfied. See U.S. CONST. amend. XIV, § 1; TEX. CIV.

PRAC. & REM. CODE ANN. § 17.042 (Vernon 2015); Guardian Royal Exch.

Assurance, Ltd. v. English China Clays, P.L.C., 815 S.W.2d 223, 226–27 (Tex.

1991). The Texas long-arm statute allows a court to exercise personal jurisdiction


                                            10
over a nonresident defendant who does business in Texas. TEX. CIV. PRAC. & REM.

CODE ANN. § 17.042. A nonresident “does business” in Texas if he “contracts by

mail or otherwise with a Texas resident and either party is to perform the contract

in whole or in part” in Texas, he “commits a tort in whole or in part” in Texas, or

he “recruits Texas residents, directly or through an intermediary located in this

state, for employment inside or outside this state.” Id. The Texas Supreme Court

has repeatedly interpreted this statutory language “to reach as far as the federal

constitutional requirements of due process will allow.”        Guardian Royal, 815
S.W.2d at 226. Therefore, the requirements of the Texas long-arm statute are

satisfied if the exercise of personal jurisdiction comports with federal due process

limitations. Id.

      The United States Constitution permits a state to assert personal jurisdiction

over a nonresident defendant only if he has some minimum, purposeful contacts

with the state and if the exercise of jurisdiction will not offend traditional notions

of fair play and substantial justice. Dawson-Austin v. Austin, 968 S.W.2d 319, 326

(Tex. 1998). A nonresident who has purposefully availed himself of the privileges

and benefits of conducting business in the state has sufficient contacts with the

state to confer personal jurisdiction. See Guardian Royal, 815 S.W.2d at 226.

      The “purposeful availment” requirement has been characterized by the

Texas Supreme Court as the “touchstone of jurisdictional due process.” Michiana


                                         11
Easy Livin’ Country, Inc. v. Holten, 168 S.W.3d 777, 784 (Tex. 2005).               In

Michiana, the court articulated three important aspects of the purposeful availment

inquiry. Id. at 785. First, only the defendant’s contacts with the forum count. Id.

This ensures that a defendant is not haled into a jurisdiction solely by the unilateral

activities of a third party. Id. (citing Burger King Corp. v. Rudzewicz, 471 U.S.
462, 475, 105 S. Ct. 2174, 2183 (1985)). Second, the acts relied on must be

purposeful; a defendant may not be haled into a jurisdiction solely based on

contacts that are “random, isolated, or fortuitous.” Id. (citing Keeton v. Hustler

Magazine, Inc., 465 U.S. 770, 774, 104 S. Ct. 1473, 1478 (1984)). Third, a

defendant “must seek some benefit, advantage, or profit by ‘availing’ itself of the

jurisdiction” because “[j]urisdiction is premised on notions of implied consent”

and by “invoking the benefits and protections of a forum’s laws, a nonresident

consents to suit there.” Id. (citing World-Wide Volkswagen Corp. v. Woodson, 444
U.S. 286, 297, 100 S. Ct. 559, 567 (1980)).

      A defendant’s contacts with a forum can give rise to either general or

specific jurisdiction. Marchand, 83 S.W.3d at 795. General jurisdiction is present

when a nonresident’s “affiliations with the [s]tate are so continuous and systematic

as to render [him] essentially at home in the forum [s]tate,” even if the cause of

action did not arise from or relate to activities conducted within the forum state.

Daimler AG v. Bauman, 571 U.S. 117, 139, 134 S. Ct. 746, 761 (2014) (quoting


                                          12
Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 919, 131 S. Ct.
2846, 2851 (2011)); see also Marchand, 83 S.W.3d at 796. General jurisdiction

requires a showing that a defendant conducted substantial activities within the

forum, a “more demanding minimum contacts analysis” than for specific

jurisdiction. PHC-Minden, L.P. v. Kimberly-Clark Corp., 235 S.W.3d 163, 168

(Tex. 2007).   Specific jurisdiction, however, is established if the defendant’s

alleged liability arises from or relates to an activity conducted within the forum.

Marchand, 83 S.W.3d at 796. When specific jurisdiction is asserted, the minimum

contacts analysis focuses on the relationship between the defendant, the forum, and

the litigation. Moki Mac River Expeditions v. Drugg, 221 S.W.3d 569, 575–76

(Tex. 2007).

      Foreseeability is an important consideration in deciding whether a

nonresident has purposefully established minimum contacts with the forum state.

Burger King Corp., 471 U.S. at 474, 105 S. Ct. at 2183; Guardian Royal, 815
S.W.2d at 227. The concept of foreseeability is implicit in the requirement that

there be a substantial connection between the nonresident defendant and Texas,

arising from actions or conduct of the nonresident defendant purposefully directed

toward Texas. Guardian Royal, 815 S.W.2d at 227.




                                        13
General Jurisdiction

      In a portion of his sole issue, Huynh argues that Texas courts cannot

exercise general jurisdiction over him because he lacks the kind of contacts which

would render him essentially at home in the forum.

      “For an individual, the paradigm forum for the exercise of general

jurisdiction is the individual’s domicile.” Goodyear, 564 U.S. at 924, 131 S. Ct. at

2853. Under Texas law, a “domicile” is (1) an actual residence that is (2) intended

to be a permanent home. Willig v. Diaz, No. 01-15-00073-CV, 2016 WL 2955395,

at *3 (Tex. App.—Houston [1st Dist.] May 19, 2016, no pet.) (mem. op.) (citing

Snyder v. Pitts, 241 S.W.2d 136, 139 (Tex. 1951)); see also Domicile, BLACK’S

LAW DICTIONARY (10th ed. 2014) (defining “domicile” as “[t]he place at which a

person has been physically present and that the person regards as home; a person’s

true, fixed, principal, and permanent home, to which that person intends to return

and remain even though currently residing elsewhere”).

      Here, there is no dispute that Huynh is domiciled in California.

Nevertheless, Nguyen argues that a Texas court can exercise general jurisdiction

over him because he has admitted that he comes to Texas “all the time,” some of

his downline partners on TeamSeacret live and work in Texas, he has leased office

space in Texas, he was listed as a managing member on two certificates of

formation for Texas limited liability companies, and he filed a defamation lawsuit


                                        14
as a plaintiff in Texas. But Huynh also submitted to the trial court a declaration

stating that he is not a resident of or domiciled in Texas, he is not required to

maintain a registered agent for service of process in Texas, he does not maintain a

residence or place of business in Texas,5 and he has no “employees, mailing

address, telephone listings or bank accounts in Texas.” And there is nothing in the

record that contradicts these statements. From this record, Huynh appears to travel

to Texas primarily for business. Thus, there is no basis to support an assertion that

Texas is essentially his second domicile. See Searcy v. Parex Res., Inc., 496
S.W.3d 58, 72 (Tex. 2016) (“Continuous and systematic contacts that fail to rise

to” level of rendering defendant essentially at home in forum state “are insufficient

to confer general jurisdiction over a nonresident defendant”).

      Accordingly, we hold that Huynh is not subject to general jurisdiction in

Texas.

      We sustain this portion of Huynh’s sole issue.

Specific Jurisdiction

      In another portion of his sole issue, Huynh argues that Texas courts cannot

exercise specific jurisdiction over him because he has not purposefully availed




5
      As noted above, Huynh also attached to his supplemental special appearance a
      declaration, in which he states that he does not operate the premises subject to the
      lease.
                                           15
himself in Texas and his Texas contacts do not bear a substantial connection to the

operative facts of the litigation.

      We analyze specific jurisdiction on a claim-by-claim basis. Moncrief Oil

Int’l, Inc. v. OAO Gazprom, 414 S.W.3d 142, 150 (Tex. 2013). In order for a

nonresident defendant’s forum contacts “to support an exercise of specific

jurisdiction, there must be a substantial connection between those contacts and the

operative facts of the litigation.” Moki Mac, 221 S.W.3d at 585 (citing Guardian

Royal, 815 S.W.2d at 229–33).

      Misappropriation of image and likeness

      Regarding her claim for misappropriation of image and likeness, Nguyen

conceded at the special appearance hearing before the trial court that this “took

place in Arizona” and did not arise from or relate to any of Huynh’s contacts with

Texas. Further, the record reveals that the videotape that forms the basis of this

claim was made in Vietnam, sent to Huynh by electronic mail, and used at the

charity dinner in Arizona.

      Accordingly, we hold that the trial court erred in denying Huynh’s special

appearance in regard to Nguyen’s claim for misappropriation of image and

likeness. See Moki Mac, 221 S.W.3d at 585.

      We sustain this portion of Huynh’s sole issue.




                                        16
      Breach of fiduciary duty

      Regarding her claim for breach of fiduciary duty, Nguyen asserts that Huynh

collected and controlled funds donated for her charity’s benefit and he breached his

fiduciary duty to her by distributing those funds to other persons and charities. She

further asserts that Huynh purposefully availed himself of the privileges and

benefits of Texas by filing a related defamation case in this state, improperly

returning donations to two Texas residents, and donating a portion of the money to

a Texas charity. Huynh does not dispute these purposeful contacts with Texas, but

asserts that they are insufficient to establish specific jurisdiction over him.

      Voluntarily filing a lawsuit in a jurisdiction constitutes a purposeful

availment of the jurisdiction’s facilities and can subject a party to personal

jurisdiction in another lawsuit when the two lawsuits arise from the same general

transaction.6 Waterman Steamship Corp. v. Ruiz, 355 S.W.3d 387, 422 (Tex.

App.—Houston [1st Dist.] 2011, pet. denied) (citing Zamarron v. Shinko Wire Co.,

125 S.W.3d 132, 143 (Tex. App.—Houston [14th Dist.] 2003, pet. denied)). And,

6
      We reject Huynh’s assertion that Nguyen waived this argument by not raising it in
      the trial court. She specifically addressed the issue of Huynh’s Texas-based
      defamation suit as a jurisdictional contact in her response to his special appearance
      as well as at the hearing before the trial court. As explained by the Texas Supreme
      Court, “[w]e do not consider issues that were not raised in the courts below, but
      parties are free to construct new arguments in support of issues properly before the
      [c]ourt.” Greene v. Farmers Ins. Exch., 446 S.W.3d 761, 764 n.4 (Tex. 2014).
      Nguyen’s point that Huynh’s defamation suit constitutes purposeful availment in
      Texas is merely a new argument in support of the issues she raised in the trial
      court and reurges on appeal.

                                           17
from the record before us, we conclude that the defamation action and this action

are sufficiently factually related such that they arise from the same general

transaction.7

      Huynh argues that the two actions are not connected because his defamation

action “arose from a campaign to damage [his] reputation by non-parties to this

lawsuit who published comments on Facebook . . . that [Huynh] stole over $25,000

of charity money” whereas “[Nguyen]’s lawsuit arose . . . from an alleged meeting

with [Huynh] in Vietnam” where he told her that he would raise money for her

charity and “allegedly failed to honor that commitment when he only gave her

$2,000.” However, the entire basis of the alleged defamatory statement at issue in

Huynh’s action concerned his handling of the money raised at the TeamSeacret

charity event in Arizona that Nguyen alleges, in this action, Huynh had represented

was being held for her charity’s benefit. Thus, the money that was raised at the

event discussed in the Facebook post is the same money that Nguyen alleges

Huynh improperly withheld from her charity or distributed to others. It is readily

foreseeable that there will be significant factual overlap between the two cases,

7
      Significantly, Huynh does not, nor cannot, argue that the exercise of specific
      jurisdiction over him in this suit in regard to Nguyen’s breach-of-fiduciary-duty
      claim would offend traditional notions of fair play and substantial justice. In his
      deposition in the defamation action, Huynh testified that he does not live here, but
      he comes to Texas “all the time.” Further, he chose Texas as the forum for his
      defamation action and hired a Texas-based attorney, so it is presumably not
      inconvenient or a burden for him to litigate in the state.

                                           18
even if the causes of action and parties are not identical. Additionally, both Huynh

and Nguyen were deposed in the defamation action, along with several other

witnesses whose testimony and affidavits both parties relied upon in their special

appearance briefing in the trial court.

      Accordingly, we hold that Huynh is subject to specific jurisdiction in Texas

in regard to Nguyen’s breach-of-fiduciary-duty claim.8

      We overrule this portion of Huynh’s sole issue.




8
      Having held that the defamation action filed by Huynh is sufficient to support
      specific jurisdiction over Nguyen’s breach-of-fiduciary-duty claim, we need not
      address her assertion that Huynh’s distribution of funds to Texas residents also
      supports personal jurisdiction over him. See TEX. R. APP. P. 47.1.
                                          19
                                    Conclusion

      We reverse the portion of the trial court’s order denying Huynh’s special

appearance in regard to Nguyen’s claim for misappropriation of image and

likeness. And we render judgment dismissing this claim against him for lack of

personal jurisdiction. We affirm the remaining portions of the trial court’s order.




                                              Terry Jennings
                                              Justice

Panel consists of Chief Justice Radack and Justices Jennings and Lloyd.




                                         20